 Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 1 of 11 PageID# 279




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

SAFEWAY,INC.,

                      Plaintiff,

                                                  Civil Action No. 1:19cvl4I2(JFA)

UNITED FOOD AND COMMERCIAL
WORKERS,LOCAL 400,


                       Defendant.



                                   MEMORANDUM OPINION


       This matter comes before the court on cross-motions for summary judgment filed

pursuant to Federal Rule of Civil Procedure 56. (Docket nos. 33,35).' Safeway,Inc.
("Safeway")seeks to vacate an arbitration award reinstating the grievant, Mr. Quinton Byrd.

United Food and Commercial Workers, Local 400("the Union")seeks to enforce the award,

which held that Safeway did not have good cause to discharge Mr. Byrd but did have good cause

to discipline him. The Union also requests attorneys' fees. For the reasons discussed below,the

court denies Safeway's motion for summary judgment, grants the Union's motion for summary

judgment,and upholds the arbitration award. The Union's request for attorneys' fees is denied.

                                      I. BACKGROUND


       The dispute before the court arises from an arbitration award issued on September 5,

2019. Following the suspension pending investigation of Mr. Byrd after a series of disciplinary

measures, Safeway and the Union met to discuss what further discipline, if any, should be


          The parties consented to the jurisdiction ofthe undersigned in this matter. (Docket nos.
23,26).
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 2 of 11 PageID# 280
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 3 of 11 PageID# 281
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 4 of 11 PageID# 282
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 5 of 11 PageID# 283
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 6 of 11 PageID# 284
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 7 of 11 PageID# 285
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 8 of 11 PageID# 286
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 9 of 11 PageID# 287
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 10 of 11 PageID# 288
Case 1:19-cv-01412-JFA Document 46 Filed 05/18/20 Page 11 of 11 PageID# 289
